Case: 15-30897      Document: 00513643354         Page: 1    Date Filed: 08/18/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals

                                    No. 15-30897
                                                                                    Fifth Circuit

                                                                                  FILED
                                  Summary Calendar                          August 18, 2016
                                                                             Lyle W. Cayce
UNITED STATES OF AMERICA,                                                         Clerk


                                                 Plaintiff-Appellee

v.

BRIAN MUSOMBA MAWEU, also known as Catfish, also known as John Doe,
agent of Brian Musomba Mameu,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                            USDC No. 5:10-CR-319-11


Before JOLLY, SMITH, and GRAVES, Circuit Judges.
PER CURIAM: *
       Brian Musomba Maweu appeals the district court’s imposition of an
above-guidelines sentence of life imprisonment following his guilty plea to
engaging in a child exploitation enterprise. See 18 U.S.C. § 2252A(g). Maweu
contends that his sentence is both substantively unreasonable and
constitutionally excessive. Because Maweu failed to object to his sentence in



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-30897     Document: 00513643354      Page: 2   Date Filed: 08/18/2016


                                  No. 15-30897

the district court, our review of the district court’s decision is for plain error
only. See Puckett v. United States, 556 U.S. 129, 135 (2009); United States v.
Sandlin, 589 F.3d 749, 758 (5th Cir. 2009).
      In relation to the substantive reasonableness of his sentence, the record
reflects that Maweu was a high-ranking member of, and major contributor to,
the Dreamworks bulletin board, an online forum for sharing child
pornography. Maweu’s contributions included posting more than 100 videos
containing child exploitation—many self-produced—as well as paying the costs
of hosting the Dreamboard website. In addition, Maweu ran the “My African
Girls” website and produced “The Goldberg Series,” both of which contained
dozens of videos depicting Maweu’s own molestation of underage Kenyan girls.
Noting his violent and repetitive sexually exploitive behavior, the district court
described Maweu as the most culpable of the many Dreamboard defendants
and “by far the worst” exploiter of children it had ever seen. Following a
detailed discussion of the relevant 18 U.S.C. § 3553(a) factors, the district court
determined that the only “truly appropriate” sentence was life imprisonment.
      Maweu’s argument that the district court erred in basing its decision to
vary upwards from the guidelines on facts that had already been considered in
calculating the guidelines range is foreclosed. See United States v. Key, 599
F.3d 469, 475 (5th Cir. 2010). Furthermore, his barebones assertion about
cultural differences between Kenya and the United States does not suffice to
show that the district court clearly or obviously erred in not giving that
consideration weight under § 3553(a), especially given the stringent penalties
under United States law for child exploitation offenses. See Puckett, 556 U.S.
at 135. Finally, Maweu fails to show that, given the facts of this case, the
disparity between his sentence and the sentences of other child pornography
defendants, including those affiliated with Dreamboard, is unwarranted. See



                                        2
    Case: 15-30897    Document: 00513643354     Page: 3   Date Filed: 08/18/2016


                                 No. 15-30897

§ 3553(a)(6).
      Viewing the evidence as a whole, we defer to the district court’s
determination that the facts of this case are “sufficiently compelling to support
the degree of the variance” from the guidelines range. See Gall v. United
States, 552 U.S. 38, 50-51 (2007). Because the district court did not commit
clear or obvious error in either its weighing or balancing of the § 3553(a)
factors, Maweu fails to show that its decision to impose a life sentence was
plainly erroneous. See Puckett, 556 U.S. at 135; United States v. Smith, 440
F.3d 704, 708 (5th Cir. 2006).
      In order to prevail on a claim that his sentence is constitutionally
excessive, Maweu must show that it is so grossly disproportionate to the
gravity of his offense as to be “completely arbitrary and shocking to the sense
of justice.” Rummel v. Estelle, 587 F.2d 651, 655 (5th Cir. 1978) (internal
quotation marks and citation omitted); see Ewing v. California, 538 U.S. 11, 23
(2003). Given the egregiousness of his criminal conduct, Maweu fails to make
that rare showing. See Ewing, 538 U.S. at 30; cf. Harmelin v. Michigan, 501
U.S. 957, 961, 994-95 (1991); Rummel v. Estelle, 445 U.S. 263, 265-67, 284-85
(1980). Accordingly, he fails to show that the district court’s imposition of a
life sentence was clearly or obviously excessive under the Eighth Amendment.
See Puckett, 556 U.S. at 135.
      For the foregoing reasons, the judgment of the district court is
AFFIRMED.




                                       3